DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a rotational movement assisting device comprising: an installation unit provided between the rotational blade and the base unit to be rotatable together with the rotary shaft; a dual partition wall-type reservoir unit provided at the installation unit between the rotational blade and the base unit so as to be coupled to be rotatable; and a horizontal rotation unit communicating with the reservoir unit such that circulating water may be introduced thereinto and having a multistage expandable rod with an inner space part formed therein, the rotational blade is coupled to the rotation coupling unit to rotate the rotary shaft and the reservoir unit coupled to the rotary shaft using wind power, and the horizontal rotation unit may rotate at the time of the rotation of the reservoir unit, wherein the circulating water of the reservoir unit is introduced into the inner space part of the horizontal rotation unit.
Claims 2-8 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170306927 A1 to Vallejo is considered to be the closest prior art to the present invention. Vallejo discloses a pipe-type rotary shaft (Fig. 1: 3) having a through-hole formed therein; a rotational blade (2) coupled so as to rotate the rotary shaft by using a rotation coupling unit (4) provided on an uppermost end of the rotary shaft; a base unit (14) erectly provided by using a rotation installation unit (11) such that the rotary shaft is rotatable and having a central perforating part formed to communicate with the through-hole of the rotary shaft; wherein the pipe-type rotary shaft (3) is provided on an upper surface of the base unit (14) to be rotatable using a rotation installation unit (11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832